Filed 1/27/21 P. v. Dudzinsky CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E074800

 v.                                                                      (Super.Ct.No. FVI1501345)

 MICHAEL WALTER DUDZINSKY,                                               OPINION

          Defendant and Appellant.


         APPEAL from the Superior Court of San Bernardino County. Debra Harris,

Judge. Affirmed with directions.

         Jill M. Klein, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Arlene A. Sedival and Randall D.

Einhorn, Deputy Attorneys General, for Plaintiff and Respondent.

         This is the second appeal arising from defendant and appellant Michael Walter

Dudzinsky’s 2017 conviction on one count of assault with a deadly weapon, as well as




                                                             1
recidivism-based enhancements of that count. In this opinion, we affirm the judgment

and direct the trial court to correct a clerical error in the abstract of judgment.

       Our previous, nonpublished opinion rejected several of Dudzinsky’s challenges to

the conviction, but conditionally reversed the judgment and remanded for the trial court

to consider mental health diversion under the newly-enacted Penal Code1 section 1001.36

and, if necessary, to exercise its new discretion to strike or dismiss a prior serious felony

conviction for sentencing purposes pursuant to Senate Bill No. 1393 (2017-2018 Reg.

Sess.). (People v. Dudzinsky (Apr. 11, 2019, E069417 [nonpub. opn.].)

       On remand, the trial court declined to order mental health diversion because

Dudzinsky indicated that he did not wish to participate. (See § 1001.36, subd. (b)(1)

[listing division criteria including that the defendant “consents to diversion” and “agrees

to comply with treatment”].) The court reinstated Dudzinsky’s previous sentence of 25

years to life on the assault conviction, but exercised its discretion to strike two prior

serious felony enhancements, eliminating a previously imposed 10-year term. The court

reinstated all previously imposed fines and fees, all of which were the statutory minimum

amounts. These included a $40 court operations fee pursuant to section 1465.8, a $30

court construction fee pursuant to Government Code section 70373, a $300 restitution

fine pursuant to section 1202.4, and a stayed $300 parole revocation fine pursuant to

section 1202.45.




       1
           Further undesignated statutory references are to the Penal Code.

                                               2
       In reimposing the fines and fees, the trial court and defense counsel engaged in the

following colloquy. The court stated: “All fines that were imposed will remain the same.

I did take into consideration that the defendant was an indigent, and I believe I imposed

the minimum fines.” Defense counsel asked: “Your Honor, would the Court consider a

stay on the restitution fine for Mr. Dudzinsky due to the lengthy sentence that he’ll be

facing?” The court responded: “I believe I imposed the minimum restitution fine for

him. I have to get my thoughts back together.” After dealing with other sentencing

issues, the court returned to the restitution fine: “Let’s make sure that the Court did

impose the minimum restitution fines before. If not, that is my intention because I would

have to make a financial finding otherwise.” Defense counsel raised no further objection,

stating only: “Thank you, your Honor.”

       Relying on People v. Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas), Dudzinsky

contends that the trial court erred by reimposing the fines and fees without first

determining he has the ability to pay them. Dudzinsky did not preserve this argument for

review. Dudzinsky was resentenced in February 2020, more than a year after Dueñas

was issued. Nevertheless, he raised no objection at all to the reimposition of the court

construction fee, court operations fee, or parole revocation fine. He requested that the

court stay the restitution fine, but he did not request an opportunity to present additional

evidence regarding his ability to pay, and he did not invoke ability to pay as the reason

for the proposed stay.




                                              3
       Moreover, even if we presume Dudzinsky did not forfeit his arguments, or if we

exercise our discretion to reach their merits, our review starts from the presumption that

the trial court’s order was correct and that in making it the court knew the law and

followed it. (People v. Giordano (2007) 42 Cal.4th 644, 666 [“On appeal, we presume

that a judgment or order of the trial court is correct, ‘“[a]ll intendments and presumptions

are indulged to support it on matters as to which the record is silent, and error must be

affirmatively shown.”’”].) Viewed from this deferential perspective, the court’s

comment that its “intention” was to impose the minimum restitution fine “because I

would have to make a financial finding otherwise” does not necessarily mean it never

considered Dudzinsky’s ability to pay. Rather, the comment could mean that if the court

were to order something other than the minimum restitution fine, it would have to have

some basis for revisiting its earlier implicit finding that he could pay the minimum

restitution fine (and the other order fines and fees) during his lengthy period of custody;

the court would have to consider again whether Dudzinsky had the ability to pay, even

though no new evidence or meaningful argument was presented, such as some reason

why Dudzinsky would not be able to pay out of prison earnings. Taken in isolation, the

court’s comments could support Dudzinsky’s claim that the court never considered

ability to pay. But, in context, Dudzinsky’s own failure to press an argument about his

ability fostered the lack of clarity. In such circumstances, we must draw all reasonable

inferences in favor of upholding the judgment.




                                             4
       Though Dudzinsky was “indigent,” it was within the bounds of reason to conclude

that he nevertheless had the ability to pay the imposed fines and fees, which totaled only

$370 (excluding the stayed parole revocation fine). Dudzinsky was 63 years old and had

no assets at the time of sentencing, but there is nothing in the record compelling the

conclusion that he will be unable to earn wages sufficient to cover this statutory
                                                                 2
minimum amount while serving his sentence of 25 years to life. (See People v. Valles

(2020) 49 Cal.App.5th 156, 164 [“As defendant will be serving a lengthy prison sentence

and the amount of the fees is small, it is appropriate for the court to consider the wages

that he may earn in prison.”) At no point did Dudzinsky request an opportunity to submit

additional evidence demonstrating that he would not be able to work in prison or

otherwise obtain the necessary funds, nor did he even expressly argue that to be the case

based on evidence already in the record. The trial court therefore reasonably, albeit

implicitly, concluded that Dudzinsky did not meet his burden of establishing his inability
       3
to pay. (See People v. Jones (2019) 36 Cal.App.5th 1028, 1035.)

       In short, Dudzinsky forfeited his claim of Dueñas error. Even on the merits, he

has not demonstrated that the trial court failed to consider his ability to pay the reimposed


       2
         As discussed in our previous opinion, there is reason to believe that Dudzinsky
has serious mental health issues. (People v. Dudzinsky, supra, E069417.) It is not
apparent from the record, however, that these issues or other health problems would
preclude him from working while imprisoned.
       3
         The questions of whether courts must “consider a defendant’s ability to pay
before imposing or executing fines, fees, and assessments” and, if so, “which party bears
the burden of proof regarding defendant’s inability to pay” are before our Supreme Court
in People v. Kopp (2019) 38 Cal.App.5th 47, review granted Nov. 13, 2019, S257844.

                                             5
fines and fees, or that the record compelled the conclusion that he lacked the ability to

pay them.

       Dudzinsky more persuasively argues that there is an error in the new abstract of

judgment issued after his resentencing. The trial court exercised its discretion to strike

the two serious felony prior enhancements that had previously been imposed. The trial

court correctly deleted reference to those enhancements in the new abstract of judgment.

Nevertheless, an extraneous “10,” representing the 10-year term previously imposed for

the now stricken enhancements, remains in the “total” column of section 3, the section for

recidivism based enhancements. As the People concede, this clerical error should be

corrected.

                                      DISPOSITION

       The judgment is affirmed. The trial court is directed to correct the abstract of

judgment by deleting the extraneous “10” in the “total” column of section 3. The court is

further directed to forward a copy of the amended abstract of judgment to the Department

of Corrections and Rehabilitation.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                RAPHAEL
                                                                                             J.

We concur:

McKINSTER
                Acting P. J.
MILLER
                           J.


                                              6